NOT DESIGNATED FOR PUBLICATION

                                               No. 124,035


                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                              SHELBY BURK,
                                                Appellant,

                                                      v.

                                 KANSAS DEPARTMENT OF REVENUE,
                                           Appellee.


                                     MEMORANDUM OPINION


          Appeal from Rush District Court; BRUCE T. GATTERMAN, judge. Opinion filed April 8, 2022.
Affirmed.


          Michael S. Holland II, of Holland and Holland, of Russell, for appellant.


          Donald J. Cooper, of Kansas Department of Revenue, for appellee.


Before HILL, P.J., POWELL and CLINE, JJ.


          PER CURIAM: Shelby Burk appeals the Kansas Department of Revenue's
suspension of his driving license. He claims that he had validly rescinded his refusal to
have a blood alcohol test after his arrest for driving under the influence. Burk sought
judicial review of the ruling and the district court affirmed the Department's suspension
order. He now appeals to this court. Our review of the record discloses no error and we
affirm.




                                                      1
This case started with Burk's arrest.


       In March 2020 Burk was arrested for driving while under the influence of alcohol.
The sheriff took Burk to the law enforcement center and asked him to submit to a blood
test. There was no Intoxilyzer at the law enforcement center, so no breath test was
possible. Burk refused to provide a blood test and he was then served with an Officer's
Certification and Notice of Suspension Form DC-27 notifying him of his suspension for
refusing to take the test.


       Burk requested an administrative hearing concerning his blood test refusal.
Following a phone hearing, the Department affirmed the suspension of Burk's driving
license.


       Burk sought judicial review of the administrative action suspending his driving
license in Rush County District Court. He argued that he should be granted relief because
he rescinded his refusal to take a blood test. Two witnesses testified at the evidentiary
hearing: Burk and Sheriff Ward Corsair, the arresting officer.


Burk's Testimony


       Burk testified he refused a blood test because he did not want to be paraded
around his small town in handcuffs. He said that he asked the sheriff if he could do a
breath test and the sheriff administered a preliminary breath test. Burk was then released
from custody.


       As soon as Burk got home, he changed his mind about the blood test. Burk did not
agree with the results of the breath test and knew a blood test would be accurate. He
walked to the hospital and had his physician's assistant call the sheriff. Less than 30
minutes passed between the time Burk was released and when he called Sheriff Corsair.

                                              2
Sheriff Corsair's Testimony


       Sheriff Corsair testified that after taking Burk to the law enforcement center, he
requested Burk take a blood test; Burk refused. Sheriff Corsair gave Burk a preliminary
breath test and asked him again to submit a blood test. Burk refused again and Sheriff
Corsair provided Burk with a DC-27 form and certified that Burk refused a blood test. He
told Burk he could obtain his own testing if he wished.


       Sheriff Corsair received a call from Burk after Burk was released, saying he was at
the hospital and wanted to take a blood test. At that point the sheriff was at home taking a
lunch break. Sheriff Corsair told Burk he could not do an evidentiary test because he
already released Burk and served him a DC-27.


       Sheriff Corsair conceded that he was unaware of anything that would have
decreased Burk's blood alcohol level after being released from custody, other than the
passage of time. He agreed that Burk's blood test would have been administered within 3
hours of when he saw Burk operate his vehicle.


       Burk argued the only element not established for a rescinded refusal was that he
never left custody. Burk argued the fact that he left custody for 30 minutes should not
disqualify him from rescinding his refusal under the circumstances. Burk showed up at
the hospital within a reasonable amount of time, testing was readily available, and the
sheriff was not far from the hospital. Burk asked to submit a blood test and there was
nothing he could have done during that time to lower his blood alcohol content.


District Court's Decision


       Following the hearing the district court denied Burk's petition. The court reasoned
that Burk did not establish that he never left the custody of the arresting officer before

                                              3
rescinding his refusal, a requirement under Standish v. Department of Revenue, 235 Kan.
900, Syl. ¶ 1, 683 P.2d 1276 (1984).


       In this timely appeal, Burk argues that the court erred in denying his petition for
review because he met the requirements of effectively rescinding his refusal.


       We review a trial court's license suspension ruling to determine whether it is
supported by substantial competent evidence. When there is no factual dispute, a
reviewing court is asked to interpret the law and in turn our review of the law is
unlimited. McIntosh v. Kansas Dept. of Revenue, 291 Kan. 41, 43, 237 P.3d 1243 (2010).
There is no factual dispute here—our review is unlimited.


Rescinded Refusal Law


       In Standish, the Kansas Supreme Court held that the initial refusal to consent to a
breath or blood test in a DUI investigation could be cured if the individual properly
rescinded. The Standish court set out several requirements to determine whether a
rescission is effective:


       "To be effective, the subsequent consent must be made:


       (1)    within a very short and reasonable time after the prior first refusal;
       (2)    when a test administered upon the subsequent consent would still be accurate;
       (3)    when testing equipment is still readily available;
       (4)    when honoring the request will result in no substantial inconvenience or expense
              to the police; and
       (5)    when the individual requesting the test has been in the custody of the arresting
              officer and under observation of the whole time since arrest." 235 Kan. at 902-
              03.




                                                   4
       The Standish requirements were created to further the central aim of the Kansas
implied consent law: drivers should be tested. The court explained "the [blood or breath]
test should be encouraged and the person arrested should be given every reasonable
opportunity to submit to it." 239 Kan. at 902.


       To us, Burk argues that several cases have clarified the Standish requirements. He
maintains that the district court incorrectly interpreted the holding in McIntosh by placing
too much weight on the "in custody" requirement instead of the court's goal of providing
individuals with every reasonable chance to submit to testing.


       In McIntosh, the Supreme Court interpreted and applied the Standish
requirements. The McIntosh court emphasized that Standish should be interpreted to
furthering the stated goal of providing an arrested person every reasonable opportunity to
submit to testing. McIntosh, 291 Kan. 41, Syl. ¶¶ 1-2.


Custody Requirement


       Burk argues that the district court placed incorrect weight on the "in custody"
requirement in Standish rather than focus on the goal of providing individuals with every
reasonable opportunity to submit to testing. Burk points out that he was asked to submit
to a blood test, not a breath test. He says the custody factor in Standish relates to breath
tests because Kansas Department of Health and Environment protocols require a 20-
minute deprivation period before administering a breath test. But there is no such
requirement for blood testing. He also notes there is nothing he could do out of custody to
lower his blood alcohol level or affect the reliability of a blood test. He wants us to
confine the in-custody requirement to breath testing.


       Burk argues he was denied a reasonable opportunity to submit to testing, relying
on the language in McIntosh. Burk says the sheriff could have obtained a reliable test

                                              5
when he presented himself at the hospital. Burk says he expedited the process by going to
the hospital and there was no rational justification for not allowing him to take the blood
test. He argues that the blood test would have been taken within the necessary 3-hour
evidentiary period.


       The Department argues there is no precedent suggesting that the custody
requirement in Standish should apply only to breath tests and points out both evidentiary
tests are treated the same. See K.S.A. 2020 Supp. 8-1001(p). The Department says Burk's
interpretation of Standish would undermine precedent and contradict the rulings of courts
with similar rescission language.


       In support, the Department cites these cases:


       Eberle v. Kansas Dept. of Revenue, 33 Kan. App. 2d 759, 108 P.3d 465 (2005). In
Eberle the panel found that the appellant did not meet the Standish custody requirement
when he left the police station with his wife and immediately went back and asked to take
a breath test:


       "[W]e believe the requirement that the suspect not leave the custody of the arresting
       officer encompasses more than a simple question about alcohol consumption. Once an
       individual is arrested for DUI and leaves the building, he or she is out of the custody of
       law enforcement officers; thus, the individual has lost the right to rescind a prior refusal
       to take the breath test." 33 Kan. App. 2d at 761.


       Lund v. Hjelle, 224 N.W.2d 552, 557 (N.D. 1974), a North Dakota case the
Standish court cited in forming the court-created refusal rescission rule. The Department
points out that in Lund the court was dealing with a blood test refusal and stressed that
the rescission must be within a reasonable time and the appellant must be in custody and
under observation.


                                                     6
       Gaunt v. Motor Vehicle Div., Dept. of Transportation, 136 Ariz. 424, 666 P.2d
524 (1983). In Gaunt the Arizona Court of Appeals adopted a refusal rescission test that
is substantively the same as in Standish and Lund. The Gaunt court held that appellant
could not rescind his refusal because he was no longer in custody. Gaunt, 136 Ariz. at
428.


       The Department argues that Burk did not meet the requirements in Standish
because he was not in police custody when he tried to rescind his refusal. Burk was no
longer under the observation of any police officer or jail personnel. The Department
argues that Burk could not rescind his refusal after leaving custody.


       Burk does not point to any caselaw which says that the custody requirement does
not apply to blood test cases. He only argues that the court should focus on the goal of
providing individuals with every reasonable opportunity to submit to testing. There do
not appear to be any Kansas rescinded refusal cases in which courts differentiate between
blood and breath tests.


       Burk argues that the custody requirement should not apply to him because he was
only able to provide a blood test and nothing he could have done while he was out of
custody would have affected the results of a blood test. He says the custody requirement
is only necessary to comply with the 20-minute deprivation period before administering a
breath test under the Kansas Department of Health and Environment protocols. This
interpretation of the custody requirement requires an assumption that the only reason for
the custody and observation requirement in Standish is to ensure that test results are
accurate.


       The Eberle panel held the custody requirement encompasses more than alcohol
consumption and once a person leaves custody they no longer have the right to rescind
refusal. 33 Kan. App. 2d at 761.

                                             7
       McIntosh interpreted the custody requirement to mean that an arrestee must
remain in the custody of the arresting officer or another law enforcement officer, or the
arrestee may be momentarily out of the arresting officer's physical presence under
circumstances that will not compromise the integrity of the test results. 291 Kan. 41, Syl.
¶ 4. The McIntosh court found this interpretation in line to help provide every reasonable
opportunity to submit to testing. 291 Kan. at 50. While the McIntosh court gave a relaxed
interpretation of the custody and observation requirement, it did not suggest that there are
any circumstances in which it does not apply.


       An important difference between McIntosh and this case is that McIntosh
remained in the custody of either the arresting officer, another officer, or jail personnel
the entire time. McIntosh was searched when he arrived at the jail so the officers could
attest that he did not drink alcohol after he refused the breath test. 291 Kan. at 51.


       Here, there was no one observing Burk for 26 minutes. Had Burk taken the blood
test when he walked to the hospital, Sheriff Corsair could not personally attest that Burk
had not drunk alcohol since he last drove his vehicle. Additionally, there would be
nothing preventing Burk from arguing at trial that he drank alcohol between the time he
was released from custody and took the blood test. This argument would be illogical
considering Burk is the one who presented himself for a blood test. But Burk could argue
that he had a drink before he decided to rescind his refusal and thought if he got the blood
test fast enough it would not affect his test results.


Short and Reasonable Time Requirement


       The Department argues that Burk did not seek to rescind his refusal within a very
short and reasonable time after his refusal to submit a blood test. Burk did not address
this Standish requirement in his brief and the district court did not discuss this
requirement when denying his petition.

                                               8
          In Standish, the court found that the appellant did not properly rescind his refusal
to take a breath test when he was taken from the police station to the jail and did not
request a test until after the officer left and returned to his other duties. Fifteen to thirty
minutes passed before the appellant requested a test. The court did not clarify whether its
ruling turned on the time that passed or the inconvenience to police. 235 Kan. at 901.


          The McIntosh court said that Standish did not create a bright-line rule that 30
minutes is not a very short time. In determining whether a rescission is timely, the court
should focus on the circumstances of the case, including a look at what took place during
delay. 291 Kan. at 48. The McIntosh court found that appellant's rescission was timely
under the circumstances when he rescinded his refusal at his first opportunity to speak to
the officer, the officer had not left the jail to return to his regular duties, and the officer
was still performing his duties to the DUI arrest. 291 Kan. at 48.


          The Department argues that Burk's situation is more like Standish than McIntosh
and therefore his rescission was not timely. The Department says that unlike in McIntosh,
Sheriff Corsair completed his paperwork for the case and released Burk from custody.
Burk left the station with his brother and Sheriff Corsair went on his lunch break. The
Department argues that under these circumstances an officer is not expected to wait
around for an arrestee to rescind his refusal after concluding the duties related to the
arrest.


          Whether a rescission is timely depends on the circumstances of the case.
McIntosh, 291 Kan. at 48. It is unknown exactly when Burk refused a blood test, but 26
minutes passed between the time Burk was released and when he called Sheriff Corsair,
so he waited at least 26 minutes to rescind his refusal. During that time Burk's brother
drove him home, Burk walked to the hospital, and he solicited his physician's assistant to
call Sheriff Corsair.


                                                9
       Even if we found Burk's attempted rescission timely, he did not meet the custody
requirement in Standish. Thus, we must affirm the district court's finding that Burk did
not rescind his refusal to take a blood test.


       The district court properly ruled that Burk had no right to relief concerning his
driving license suspension.


       Affirmed.




                                                10